Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 23, 2019

                                    No. 04-18-00865-CV

                         IN RE THE COMMITMENT OF M.A.C.,

                 From the 175th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CI23282
                     Honorable Catherine Torres-Stahl, Judge Presiding


                                       ORDER

       On July 17, 2019, we abated this Anders appeal to the trial court for appointment of new
counsel to prepare and file an appellant’s brief on the merits. A supplemental clerk’s record
containing the trial court’s order appointing Judith Wemmert as new counsel was filed on August
16, 2019. It is ORDERED that this appeal is REINSTATED on the docket of this court and that
appellant’s brief is due on or before September 23, 2019.




                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of August, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court